Title: I: From James Jay, 20 December 1784
From: Jay, James
To: Washington, George



Sir
New York Decr 20. 1784.

I would have sent you, before now, the Papers enclosed with this letter, if I had not been in expectation that I should have the pleasure of delivering them in person to you in Virginia; and of conversing with you on the subjects of them. I still entertain some expectation of the kind, but it becomes more uncertain whether I shall be able to realize it. I have suffered so much by an unbounded zeal for the public welfare; and by an implicit confidence in the public faith; that the situation of my affairs, or to speak more plainly, the situation of my finances, too often supercedes my intentions—Thus circumstanced, I think it improper to delay any longer the transmitting the Papers to you.
The subjects involved in those papers, appear to be of great importance. The pious and humane Design set forth in them,

needs no illustration. There are other things which require explanation, and seem to deserve very serious consideration.
I have known Lady Huntingdon upwards of twenty years. I well know the Line of her Connexions, and the nature of her influence. Both are extensive and great. Animated, even to Enthusiasm, with a desire to convert and civilize the Indians of North America, She was at a Loss how to proceed in order to accomplish that favorite Object. Whitfield had left her the Orphan House, the College or Schools, and all the other property he had in Georgia. Her Design was to have Indian & white children educated in those Seminaries, to serve as Missionaries and Schoolmasters among the Indians. She communicated her intentions to me. On considering the matter in various lights, its connexions and consequences, and knowing the materials in her power for a truly great Undertaking; and being convinced that those materials could be brought forth to accomplish such an Undertaking; I helped her to work her ideas into the Plan now sent to you. Besides the reasons detailed in her papers in favour of the plan, others, of a political nature, had their weight with me. Some of those reasons, such as the forming a good Frontier, increasing our Indian interest, and our Indian Trade, &c. will readily occur to you Sir. But there is another Object which I had in view that does not appear in her Ladyship’s papers; and may not, though a consequence of her Design, present itself to gentlemen who have not paid peculiar attention to the subject in Europe. It appears however to me so worthy the consideration of the States, that I thought it proper to enlarge upon it in a letter I have written, and shall send by this opportunity, to the Governors of the respective States to whom her Ladyship has applied on the business. For the same reason, I take the Liberty to trouble you with the following Extract, or, as it may rather be called, Copy of that letter.
[At this point, Jay copied his letter to the four governors, which is printed here as doc. VII.]
Thus much for the Extract. I have been so much taken up with my own Affairs, and so much out of the way of learning the State of Continental Affairs, that I am unable to judge whether the Plan should be laid before Congress, and made a Continental Object. I should be glad to know your sentiments on that head, and on every part of the plan, and on every thing

relative to it. If you should be of opinion that it ought to be laid before Congress, I beg you would do it. By that means, time will not only be saved, but the sanction of your approbation will ensure it due attention.
I shall send, by this Post, her Ladyship’s papers, with a Copy of the letter of which I have given you so long an Extract, to the Govr of your State. I think it proper to acquaint you with this circumstance, that you may, if the plan meets your ideas, be better able to take measures in favour of it.
You will observe, Sir, in perusing her Ladyship’s Papers, that neither the number nor the occupations of the intended Settlers are specified. General, indefinite expressions only are used. This was purposely done, in order to avoid raising alarms in England, in case the particulars were mentioned, and a copy of the Papers, as it probably would do, should find its way to that Country. I shall however be explicit with you, and leave it to your discretion to communicate the information to such persons as you may think proper. The number of Settlers from England, Scotland, & Ireland, will be very great indeed. I am clear that in five years we may get over above ten thousand people; in five years more a much greater number. Besides farmers and common labourers, it will be in our power to get a great number of Mechanics & Manufacturers in any branch we please. These are the people I had chiefly in view, and in regard to whom the above precaution was taken. Difficult as it may now appear to you, and any other gentleman, to get over such a number of people, particularly the Mechanics & Manufacturers, considering the Laws in England to prevent it, you would readily see it is very feasible, did you but know the Connexions and ways & means there are for executing that part of the Plan. I candidly informed her Ladyship, that though I wished well to her peculiar Objects in the Plan, I was as much induced to promote it for the advantages which the States would derive from it in a political way, and particulary for the opportunity it would afford of getting over a number of Mechanics & Manufacturers, and establishing several useful Manufactures in the Country. Notwithstanding I frequently talked to her in the same frank manner, I am persuaded she does not see to what a length this matter of getting over Workmen, and establishing manufacturies, may be carried by us by the means proposed for executing her own Design.

Should the Plan be adopted and vigorously pursued, it would soon prove very beneficial to our Country. It would soon lessen the importation of several Articles from Europe. In a few years, it would not only put a stop to the importation of such articles, but enable us to export them. Manufactures may be brought forwards expeditiously as well as Plants. In several of the States, we have Iron equal to any in the world. We have or can produce many other raw materials as cheap as they are to be had in Britain. Cotton, the manufactures of which are so convenient & are so much in use, thrives, as I have been informed, very well in the Southern States. Consider a moment, Sir, that many things in Manufacturing, which are generally thought to be performed by manual labour, are done by Machines; and that it is chiefly owing to those mechanic contrivances, not merely, as is commonly thought, to the cheapness of manual labour in England, that they can afford their goods at so cheap a rate. The manufacture of Cotton is an instance of the truth of this observation. They have a Machine which goes by water, and is attended by one or two persons, that cards as much as a dozen women can do in the same time in the common way. Their method of spinning Cotton is nearly equally advantageous. These things are in general use. Within a few years, they have likewise invented a Machine which goes by water, and both cards & spins, and in some cases, even weaves. There are not above 3 or 4 of these Machines in England: The proprietors of them taking great care to conceal their structure, and having a Patent to secure the invention to themselves. This Machine spins faster than can be done in any other way yet known: and the threads spun by it, are much more even than can be done by the hand. When we know they have such Contrivances, can we be surprised at the cheapness of their Cotton goods? Knowing they employ similar Machinery in other branches of manufactury, is it astonishing that they can supply not only us with many Articles cheaper than we can make them, but also several Countries in Europe where labour is lower, and the raw materials cheaper, than in England? In those manufactures therefore where machinery is so advantageously employed, may we not hope for success? Considering the greater cheapness of some raw materials, the superior cheapness of provisions in America than in England, the expence of freight, Commissions, Insurance &c. attending the importation of foreign manufactured

goods, may we not even advantageously introduce and establish such Manufactories among ourselves; and thereby keep in the States the money annually sent out of them for such commodities?
The idea held by some gentlemen, that manufactories can only suceed in populous Countries, where there are more hands than can be employed in Agriculture, and where labour is therefore cheap; and that our Country should be well peopled before we attempt to introduce Manufactories, appears to be ill founded. It seems even contrary to fact. France is as populous as England, and labour there is cheaper, yet France is certainly far behind England in Manufactures. Ireland is extremely populous, labour is also lower there than in England, but excepting the Linnen manufactory, there is none of consequence in the country. This perhaps may be thought to be owing to the restraints and discouragements that kingdom has been laid under by England; but if that be admitted, how has it happened that Scotland, which since the Union has been free from such restraints and discouragements, and where labor is likewise cheaper than in England, hath made, comparatively speaking, so little progress in manufacture? Holland, on the other hand, is, in proportion to its extent, more populous than England, and labour in general is dearer than in England, yet it abounds in Manufactories. If we look through Europe, we shall find that cheapness of labour and of provisions are insufficient, of themselves, to give rise to, or to support, various and great manufactories in a Country.
It is almost impossible that such a combination of circumstances as concur at present, in consequence of Lady Huntingdon’s very peculiar situation and influence, to favour our introducing sundry Manufactories into America, should ever happen again. Should She die before the Plan is adopted, and some leading Measures taken to carry it into execution, we should lose the advantage of this combination. But should her death happen soon after such steps are taken, it will make no material difference. She is old and declining, yet possesses a strong and active mind. If we therefore enter soon on the business, in a way agreeable to her, every thing could be put into a train that would ensure success, even if we should lose her shortly afterwards.

I beg my best respects to Mrs Washington: and wishing you both the Compts of the approaching season, I remain, Sir Your Most Obedt & Very humble Servt

James Jay

